Ex. T3B.45 UNO OF AMERICA, INC. * BY - LAWS * ARTICLE I OFFICES Section 1.The principal office shall be located in West Roxbury, Massachusetts. Section 2.The corporation may also have offices at such other places both within and without the Commonwealth of Massachusetts as the board of directors may from time to time determine or the business of the corporation may require. ARTICLE II ANNUAL MEETINGS OF STOCKHOLDERS Section 1.All meetings of stockholders for the election of directors shall be held at such place as may be fixed from time to time by the board of directors. Section 2.Annual meetings of stockholders, commencing with the year 2000, shall be held on the second Wednesday of February, if not a legal holiday, or at such date fixed by the board of directors. Section 3.Written or printed notice of the annual meeting stating the place, day and hour of the meeting shall be given to each stockholder entitled to vote thereat not less than seven days before the date of the meeting. The notice shall also set forth the purpose or purposes for which the meeting is called. ARTICLE III SPECIAL MEETINGS OF STOCKHOLDERS Section 1.Special meetings of stockholders for any purpose other than the election of directors may be held at such time and place within or without the Commonwealth of Massachusetts as shall be stated in the notice of the meeting or in a duly executed waiver of notice thereof. Section 2.Special meetings of stockholders may be called at any time, for any purpose or purposes, by the board of directors or by such other persons as may be authorized by law. Section 3.Written or printed notice of a special meeting of stockholders, stating the time, place and purpose or purposes thereof, shall be given to each stockholder 1 entitled to vote thereat, at least seven days before the date fixed for the meeting. ARTICLE IV QUORUM AND VOTING OF STOCK Section 1.The holders of Common Shares of the shares of stock issued and outstanding and entitled to vote, represented in person or by proxy, shall constitute a quorum at all meetings of the stockholders for the transaction of business except as otherwise provided by statute or by the articles of organization.however, such quorum shall not be present or represented at any meeting of the stockholders, the stockholders present in person or represented by proxy shall have power to adjourn the meeting from time to time, without notice other than announcement at the meeting, until a quorum shall be present or represented. At such adjourned meeting at which a quorum shall be present or represented any business may be transacted which might have been transacted at the meeting as originally notified. Section 2.If a quorum is present, the affirmative vote of a majority of the shares of stock represented at the meeting shall be the act of the stockholders unless the vote of a greater number of shares of stock is required by law or the articles of organization. Section 3.Each outstanding share of stock, having voting power, shall be entitled to one vote on each matter submitted to a vote at a meeting of stockholders.A stockholder may vote either in person or by proxy executed in writing by the stockholder or by his duly authorized attorney-in-fact. Section 4.Any action required to be taken at a meeting of the stockholders may be taken without a meeting if a consent in writing, setting forth the action so taken, shall be signed by all of the stockholders entitled to vote with respect to the subject matter thereof. ARTICLE V DIRECTORS Section 1.The number of directors shall be three. Directors need not be residents of the Commonwealth of Massachusetts nor stockholders of the corporation.The directors, other than the first board of directors, shall be elected at the annual meeting of the stockholders, and each director elected shall serve until the next succeeding annual meeting and until his successor shall have been elected and qualified. The first board of directors shall hold office until the first annual meeting of stockholders. Section 2.Vacancies and newly created directorships resulting from any increase in the number of directors may be filled by a majority of the directors then in office, though less than a quorum, and the directors so chosen shall hold office until the next annual election and until their successors are duly elected and shall qualify. Section 3.The business affairs of the corporation shall he managed by its board of directors which may exercise all such powers of the corporation and do all such lawful acts and things as are not by statute or by the articles of organization or by these by-laws directed or required to he exercised or done by the stockholders. 2 Section 4.The directors may keep the books of the corporation, except such as are required by law to be kept within the state, outside of the Commonwealth of Massachusetts, at such place or places as they may from time to time determine. Section 5.The board of directors, by the affirmative vote of a majority of the directors then in office, and irrespective of any personal interest of any of its members, shall have authority to establish reasonable compensation of all directors for services to the corporation as directors, officers or otherwise. ARTICLE VI MEETINGS OF THE BOARD OF DIRECTORS Section 1.Meetings of the board of directors, regular or special, may be held either within or without the Commonwealth of Massachusetts. Section 2.The first meeting of each newly elected board of directors shall be held at such time and place as shall he fixed by the vote of the stockholders at the annual meeting and no notice of such meeting shall be necessary to the newly elected directors in order legally to constitute the meeting, provided a quorum shall he present, or it may convene at such place and time as shall be fixed by the consent in writing of all the directors. Section 3.Regular meetings of the board of directors may be held upon such notice, or without notice, and at such time and at such place as shall from time to time he determined by the board. Section 4.Special meetings of the board of directors may be called by the pros dent on zero days' notice to each director, either personally or by mail or by telegram; special meetings shall be called by the president or secretary in like manner and on like notice on the written request of two directors. Section 5.Attendance of a director at any meeting shall constitute a waiver of notice of such meeting, except where a director attends for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened.Neither the business to be transacted at, nor the purpose or, any regular or special meeting of the board of directors need be specified in the notice or waiver of notice of such meeting. Section
